10 Cal. App. 2d 107 (1935)
KATHRYN E. CORVIN et al., Respondents,
v.
VICTOR HYATT et al., Appellants.
Civ. No. 10540. 
California Court of Appeals. Second Appellate District, Division Two.  
November 9, 1935.
 George L. Greer for Appellants.
 J. Howard Corvin for Respondents.
 McComb J., pro tem.
 This is an appeal by defendants from a judgment in favor of plaintiffs after a trial before a jury.
 [1] The sole question presented for determination is: Was the verdict of the jury for $5,000 excessive damages, as the decedent was seventy-seven years of age, the mother of plaintiffs, who devoted most of her time, services, society, comfort, and counsel to one of her daughters with whom she lived for twenty-two years? *108
 The jury's verdict will not be set aside upon appeal on the ground that the damages are excessive, unless the verdict is so outrageously excessive as to suggest at the first blush, passion, prejudice or corruption. (Bach v. C. Swanston & Son, 105 Cal. App. 72, 83 [286 P. 1097]; Kerrison v. Unger, 135 Cal. App. 607, 612 [27 PaCal.2d 927].) In the instant case the amount of the award does not fall in this category.
 The judgment is affirmed.
 Crail, P. J., and Wood, J., concurred.